Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 1 of 10 PageID 2463




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

    ALFRED W. THOMAS, individually and
    on behalf of all others similarly situated,

                   Plaintiff,                           Case No. 8:17-cv-02254-CEH-TBM

    vs.

    WASTE PRO USA, INC., et al.,

                Defendants.
    ________________________________/

              DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

           Defendants, WASTE PRO USA, INC. and WASTE PRO OF FLORIDA, INC., by

    and through the undersigned counsel, hereby provide this supplemental authority in support

    of Defendants’ Memorandum in Opposition to Plaintiff’s Motion to Conditionally Certify an

    FLSA Collective Action and Authorize Notice to Putative Opt-In (Doc. 123).

           DATED this 13th day of December, 2018.

                                                  STOVASH, CASE & TINGLEY, P.A.

                                                  By: /s/ Amy S. Tingley
                                                     Amy S. Tingley, Esquire
                                                     Florida Bar No. 0068871
                                                     Matthew J. Pearce, Esquire
                                                     Florida Bar No. 0108368
                                                     The VUE at Lake Eola
                                                     220 N. Rosalind Avenue
                                                     Orlando, Florida 32801
                                                     Telephone: (407) 316-0393
                                                     Telecopier: (407) 316-8969
                                                     Counsel for Defendants
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 2 of 10 PageID 2464




                               CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to
    the below-named attorney this 13th day of December, 2018.



                 ___HAND DELIVERY                  Greg I. Shavitz, Esquire
                    U.S. MAIL                      Alan L. Quiles, Esquire
                 ___FAX TRANSMISSION               Logan A. Pardell
                 _ EMAIL TRANSMISSION              SHAVITZ LAW GROUP, P.A.
                 __√ECF NOTICE                     1515 S. Federal Hwy Suite #404
                                                   Boca Raton, Florida 33432
                                                   gshavitz@shavitzlaw.com
                                                   aquiles@shavitzlaw.com
                                                   lpardell@shavitzlaw.com
                                                   Counsel for Plaintiffs and Punitive Collective
                                                   Action Members

                                                   Michael Palitz, Esquire
                                                   SHAVITZ LAW GROUP, P.A.
                                                   830 Third Avenue 5th Floor
                                                   New York, NY 10022
                                                   mpalitz@shavitzlaw.com
                                                   Counsel for Plaintiffs and Punitive Collective
                                                   Action Members

                                                   Richard E. Hayber, Esquire
                                                   HAYBER LAW FIRM, LLC
                                                   221 Main Street Suite #502
                                                   Hartford, CT 06106
                                                   rhayber@hayberlawfirm.com
                                                   Counsel for Plaintiffs and Punitive Collective
                                                   Action Members

                                                   Nicholas A. Migliaccio, Esquire
                                                   Jason S. Rathod, Esquire
                                                   MIGLIACCIO & RATHOD, LLP
                                                   412 H St., NE Suite #302
                                                   Washington, DC 20002
                                                   nmigliaccio@classlawdc.com
                                                   jrathod@classlawdc.com




                                              2
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 3 of 10 PageID 2465




                                           Counsel for Plaintiffs and Punitive Collective
                                           Action Members

                                            /s/ Amy S. Tingley
                                                  Amy S. Tingley




                                       3
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 4 of 10 PageID 2466
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 5 of 10 PageID 2467
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 6 of 10 PageID 2468
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 7 of 10 PageID 2469
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 8 of 10 PageID 2470
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 9 of 10 PageID 2471
Case 8:17-cv-02254-CEH-CPT Document 175 Filed 12/13/18 Page 10 of 10 PageID 2472
